



EXHIBIT 10.2
SUMMIT FINANCIAL GROUP, INC.
Executive Officer Management Incentive Plan
for 2020
OBJECTIVE
The objective of the Executive Officer Management Incentive Plan for 2020 (“2020
MIP”) is to incent and reward select members of Summit Financial Group, Inc.’s
and its subsidiaries’ (collectively hereafter, “Summit’s”) management team for
their exceptional performance, while still balancing risk with reward.
PARTICIPANT ELIGIBILITY
Eligibility for participation in the 2020 MIP is extended to the following
executive officers (“Eligible Participants”):
Summit Financial Group, Inc
 
Summit Community Bank, Inc.
Chief Executive Officer
 
President
Chief Financial Officer
 
Chief Operating Officer
Chief Accounting Officer
 
Chief of Credit Administration



To be eligible to receive a 2020 MIP payment, Eligible Participants must be
employed for the entirety of 2020. If an otherwise Eligible Participant
separates from employment at Summit for any reason, voluntarily or
involuntarily, prior to January 1, 2021, no incentive will be paid to such
Eligible Participant.
MIP COMPUTATION
The 2020 MIP computation is based upon Summit achieving a targeted annual return
on average tangible equity (“ROATE”). For purposes of the 2020 MIP, Summit’s
ROATE is to be calculated on a consolidated basis for the year ended 2020, as
follows:
Net Income + (Amortization of Intangibles x 0.765)
Average Shareholders’ Equity - Average Intangibles

For purposes of the 2020 MIP, Summit’s targeted ROATE for 2020 is 11.50 to 12.49
percent (the “Targeted Range”). If Summit’s actual ROATE for 2020 is within the
Targeted Range, Eligible Participants will receive an incentive payment varying
between 15% and 35% of their respective annual base salary as of January 1, 2020
(the “Targeted Incentive”).
If Summit’s actual ROATE for 2020 is greater than the Targeted Range, Eligible
Participants will be eligible to receive an incentive that is greater than the
Targeted Incentive; conversely, if Summit’s actual ROATE for 2020 is less than
the Targeted Range, Eligible Participants will be eligible to receive an
incentive that is less than the Targeted Incentive.





--------------------------------------------------------------------------------





The formula to compute each Eligible Participant’s incentive payment under the
2020 MIP is as follows:


Eligible
Participant’s
Annual Base        
Salary on        
January 1, 2020
X
25%
to
30%
X
MIP
Multiplier
=
Eligible
Participant's
2020 MIP
Incentive

The MIP Multiplier to be used for purposes of the above formula varies based
upon Summit’s actual ROATE for 2020, as follows:
Summit’s Actual
ROATE for 2020
 
MIP
Multiplier
Less than 9.50%
 
0.00%
9.50% to 10.49%
 
61.96%
10.50% to 11.49%
 
77.61%
11.50% to 12.49%
Target
100.00%
12.50% to 13.49%
 
130.43%
13.50% to 14.49%
 
164.35%
14.50% to 15.49%
 
189.13%
15.50% and greater
 
202.17%

In addition to the 2020 MIP incentives which may be awarded to Eligible
Participants in accordance with the above formula, an additional incentive
totaling no more than $50,000 may be awarded at the discretion of Summit’s Chief
Executive Officer, in whole or in part, to one or more deserving Summit
employees who are not Eligible Participants.
OTHER MIP TERMS
No incentive under the 2020 MIP will be made, if at December 31, 2020 through
the time of payment of the 2020 MIP incentive, Summit or any affiliate is
subject to any active or pending, formal or informal, agreement or enforcement
action to which any bank regulatory authority is a party, including but not
limited to a memorandum of understanding, written agreement, or order of cease
and desist.
PAYMENT OF INCENTIVES
The 2020 MIP incentive will be calculated after January 1, 2021 and paid as soon
as practicable following Summit’s public release of its 2020 earnings, but no
later than March 31, 2021.







--------------------------------------------------------------------------------





INTERPRETATIONS, AMENDMENTS OR DISCONTINUATION
All interpretations of or amendments to the 2020 MIP will be made at the sole
discretion of Compensation and Nominating Committee of the Summit Financial
Group, Inc. Board of Directors. The 2020 MIP may be discontinued or revised by
the Compensation and Nomination Committee at any time.





